Slip Op 18-85

                  UNITED STATES COURT OF INTERNATIONAL TRADE


WHEATLAND TUBE CO.,

                          Plaintiff,
                                                       Before: Leo M. Gordon, Judge
             v.

UNITED STATES,                                         Court No. 17-00021

                          Defendant.



                                       JUDGMENT

       Before the court is the U.S. Department of Commerce's (“Commerce”) Final

 Results of Redetermination Pursuant to Court Remand ("Remand Results"),

 ECF No. 37, in this action. The court notes that it “erred in remanding” the issue of

 Commerce’s treatment of the cost of caps used by the mandatory respondent “without

 ascertaining whether [the issue] had a material effect on the less than fair value

 determinations. As Commerce explains in the Remand Results, [this issue does not,]

 and any error was therefore harmless. It was therefore a waste of administrative

 resources for the court to require a remand in this case.” See CC Metals & Alloys, LLC

 v. United States, 41 CIT ___, ___, 222 F. Supp. 3d 1303, 1304 (2017). There being no

 challenge to the Remand Results, it is hereby

       ORDERED that the Remand Results are sustained.



                                                              /s/ Leo M. Gordon
                                                            Judge Leo M. Gordon
 Dated: July 9, 2018
        New York, New York